DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 37-46, 48, 50-57, 62, is/are filed on 7/8/2020 are currently pending. Claim(s) 37-46, 48, 50-57, 62 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 37 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 37 recites the limitation “the first media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 37 recites the limitation “the second media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 38 recites the limitation “the first media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 38 recites the limitation “the second media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.

Claim(s) 40 recites the limitation “the second media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 40 recites the limitation “the first wire mesh support layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 41 recites the limitation “the first media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 41 recites the limitation “the second media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 42 recites the limitation “the first media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 42 recites the limitation “the second media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 44 recites the limitation “the first media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 44 recites the limitation “the second media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 46 recites the limitation “the first media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.

Claim(s) 56 recites the limitation “the filter media assembly.” There is insufficient antecedent basis for this limitation in the claim. Is the claim referring to the filter element? 
Claim(s) 57 recites the limitation “the first media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 57 recites the limitation “the second media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity
Claim(s) 62 recites the limitation “the first media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
Claim(s) 62 recites the limitation “the second media layer.” There is insufficient antecedent basis for this limitation in the claim. Please use consistent language to remove ambiguity.
The term about in claim(s) 37 is a relative term which renders the claim indefinite.  The term about is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term about in claim(s) 39 is a relative term which renders the claim indefinite.  The term about is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term substantially in claim(s) 44 is a relative term which renders the claim indefinite.  The term substantially is not defined by the claim, the specification does not provide a standard for 
The term about in claim(s) 45 is a relative term which renders the claim indefinite.  The term about is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 37-46, 48, 50-57, 62is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin (US 20060107639 A1) in view of Cella (WO 97/31695 A).
Regarding claim 37-38, 40 Hamlin from figures discloses a filter element having an upstream side and a downstream side, the filter element comprising
a filter media assembly (10 or 10a) comprising a first layer of filter media and a second layer of filter media adjacent to the first media layer (plurality of filter layers 12 or other media layers) and are uncoupled and wherein at least one of the first media layer and second media layer comprises a binder fiber [abstract, 0044]; the layers can have either have same or different flow characteristics (i.e. pore sizes) [0048-0049]; a support layer system (16) adjacent to the downstream side of the filter media assembly [0047]; and wherein at least the first media layer, second media layer and support layer system cooperatively define pleats forming co-pleating layers at a pleat packing density of greater than 125%  [0049, claim 5]. Further it’s noted, Hamlin discloses that the filter can achieve very high packing density [00163]. As understood by Hamlin and the instant application, packing density is dependent In re Alter, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Hamlin does not explicitly state that a wire mesh layer is adjacent to the support layer system. However, the examiner submits this is a well-known feature in the art. 

    PNG
    media_image1.png
    372
    643
    media_image1.png
    Greyscale


Cella disclose the wire mesh layer is described the same advantages as in the present application (layers 30 and 38 - upstream and downstream on page 7, lines 16-20) adjacent to a support 
Regarding claim 39, Hamlin does not disclose that pleats have a linear pleat density greater than 13 pleats per inch. The examiner submits such features are very well known in the art (refer at least US 20050144916 A1 or US 5468397 A) which provide benefits such as minimizing pressure loss and maximizing filter longevity. 
Regarding claim 41 Hamlin further discloses the pleats are compressed [0057, 0065].
Regarding claim 42 Hamlin further discloses cutting the media layers [0064-0073].
Regarding claim 43 Hamlin further discloses cutting the media layers [0064-0073]. Further this matter would rearrangement of sequences. 
Regarding claim 44, Hamlin teaches at least the first media layer, second media layer and support layer system cooperatively define pleats at a pleat packing density of greater than 100% and tubular shape [0049, claim 5].
Regarding claim 45, Hamlin does not disclose that pleats have a linear pleat density greater than 13 pleats per inch. The examiner submits such features are very well known in the art (refer at least US 20050144916 A1 or US 5468397 A) which provide benefits such as minimizing pressure loss and maximizing filter longevity. 
Regarding claim 46, Hamlin further discloses the pleats are compressed and after compressing, forming a panel filter element by securing the perimeter of the first media layer, second media layer, first wire mesh layer, and support layer system to a filter frame. [0057, 0065].

Regarding claims 50-56 Hamlin teaches the claimed filter element thereby would be inherently capable providing the filter properties as claimed.
Regarding claims 57 and 62, Hamlin teaches that the filter media’s pore size are dependent upon the required surface area and flux [0049, 0084, 0147]. The examiner also submits that such design is well-known in the art to ensure proper filtration of finer particles. One of ordinary skill would have found it obvious through routine experimentation to have to have arrived at the claim pore size ratio to ensure adequate surface area and flux for filtration. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777